DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/14/2021 and 10/24/2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 10/6/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 7 recites the limitation " …. the BMS module, the PRA module and the MSD module… " in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1-4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al (US 20140017538 A1) in view of Tan et al (US 20180294452 A1).
Regarding claim 1, Nakamori discloses a battery pack (9) comprising a plurality of battery modules (17, 18) and a plurality of module bus bars (43, 45) coupling the plurality of battery modules (17, 18). Nakamori teaches that  a pack housing (19, 21) configured to house the plurality of battery modules [Fig. 2-6; paragraph 0030-0063]. Nakamori remains silent that each of the battery modules includes an inflow port and an outflow port to cool respective battery module. However, Tan teaches a battery module comprising a plurality of single batteries (2) in a housing (1, 3), inflow port (4a) and outflow port (4b) to cool the battery module [Fig. 1-2]. Therefore, a skilled artisan has the technical grasp to provide each module with cooling unit having its inflow/outflow ports. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing individual battery module cooling in order to have efficient temperature control of the battery pack.

Regarding claim 2, Nakamori teaches that the module bus bar (43, 45)  is configured to electrically connect two battery modules (17, 18) disposed adjacent to each other among the plurality of battery modules [Fig. 3]
Regarding claim 3, Tan teaches that the battery module includes a heat sink (4) where a refrigerant flows [Fig. 2-4; paragraph 0020] and Nakamori  teaches that the pack housing (19, 21) does not include a heat sink where a refrigerant flows.
Regarding claim 4, Tan teaches that a battery management system is disposed inside or outside of the battery module to control it [paragraph 0021].
Regarding claim 8 Tan teaches that the battery module comprises a plurality of battery cells (2) having a case for accommodating the electrode assembly (which is inherent); and a module housing (1, 3) configured to house the plurality of battery cells (2) [Fig. 1].
Regarding claim 9, Tan teaches that the module housing (1, 3) includes a housing unit (1) configured to enclose at least a portion of outer surfaces of the plurality of battery cells to house the plurality of battery cells; and a housing sheath (3) configured to enclose remaining outer surfaces of the plurality of battery cells and combined with the housing unit [Fig. 1-2].
Regarding claim 10, Tan teaches that the housing unit (1) includes a heat sink (4) unit having a refrigerant flow passage formed therein, and the heat sink unit includes the inflow port (4a) and the outflow port (4b) [Fig. 1-3].
Regarding claim 11, Tan teaches that the heat sink unit serves as a bottom surface of the module housing and cools the plurality of battery cells [Fig. 1-4].
Regarding claim 12, Tan teaches that the heat sink unit is integrally formed with the housing unit so as to enclose at least one outer surface of the plurality of battery cells [Fig. 1-4].
Regarding claim 13, Tan teaches that the heat sink unit is located on at least one side where an electrode tab is not located [Fig. 1].
Regarding claim 14, Tan teaches that the heat sink unit contacts directly with the plurality of battery cells to cool the plurality of battery cells [Fig. 1].

13.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al (US 20140017538 A1) in view of Tan et al (US 20180294452 A1) as applied in claim 1 and further in view of Kim et al (US 20190016232 A1) and Tsukamoto et al (US 20140265600 A1). 
Regarding claim 5, Nakamori/Tan remains silent about power relay assembly or driving motor.  However, in vehicle where battery pack is used comprises motor driving unit and power relay assembly etc. for battery power control as taught by Kim [paragraph 0053-0070] and Tsukamoto [paragraph 0020-0023]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

14.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al (US 20140017538 A1) in view of Tan et al (US 20180294452 A1) as applied in claim 1 and further in view of Kwon et al (US 20190334142 A1).
Regarding claim 6, Nakamori/Tan remains silent about a manual service device (MSD) module. However, Kwon teaches a battery module comprising a manual service device (MSD) module which is operated by a user or an operator to determine whether a voltage is applied to the external terminals [paragraph 0047; claim 1]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

15.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al (US 20140017538 A1) in view of Tan et al (US 20180294452 A1) as applied in claim 1 and further in view of Kenney et al (US 20160204486 A1) and Abels et al (US 20120237805 Ai).
Regarding claim 15, Nakamori/Tan remains silent that the heat sink comprises a first heat sink member and a second heat sink member. However, Kenney teaches a battery heat sink unit (10) comprising two plates (24, 26) and flow channels formed therein to flow cooling fluid [Fig. 3-4, 7-8; paragraph 0007, 0057-0066]. Abels teaches a heat sink unit (2) (cell cooler) comprising a pair of complementary plates (3, 5) having channels on both plates and thereby provides flow passage for the coolant fluid [Fig. 1-10; paragraph 0021-0036]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of heat sink in order to provide heat exchangers that offer improved temperature uniformity across the heat exchange surface of the heat exchanger in an effort to provide for more consistent cooling to the individual battery cells or battery cell containers that form the overall battery module across the entire surface of the heat exchanger plates.

16.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al (US 20140017538 A1) in view of Tan et al (US 20180294452 A1) as applied in claim 1 and further in view of Choi et al (KR 2017-0021122).
Regarding claim 16, Nakamori/Tan remains silent that the about the details of the plurality of the battery cells (2). However, Choi teaches that one side face of each of the plurality of battery cells has a close contact portion which is formed by contacting a case to the electrode assembly on one side except for three sides on which a sealing part (115) is formed by contacting the case enclosing the electrode assembly among circumferential surfaces of the battery cell in a longitudinal direction thereof [Fig. 3-5]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Regarding claim 17, Choi teaches that the heat sink (200) unit is located on a side of the close contact portion of the plurality of stacked battery cells (110) [Fig. 1, 3-5, paragraph 0037].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723